Exhibit 10.1

 

 

SIXTH AMENDMENT dated as of October 30, 2003 (this “Amendment”) to the Credit
Agreement dated as of April 19, 2001, as amended September 17, 2001,
December 21, 2001, February 7, 2002, March 20, 2002 and February 5, 2003 (as
further amended, restated, supplemented or modified, the “Credit Agreement”) by
and among VEECO INSTRUMENTS INC., a Delaware corporation (the “Company”), FLEET
NATIONAL BANK, a national banking association, as Administrative Agent and as a
Lender, JPMORGAN CHASE BANK (formerly known as The Chase Manhattan Bank), a New
York banking corporation, as Syndication Agent and as a Lender, HSBC BANK USA, a
national banking association organized under the laws of the United States of
America, as Documentation Agent and as a Lender, and the other Lenders party
thereto.

 

WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Credit Agreement, and the Lenders have agreed to amend such provisions of
the Credit Agreement, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

 

1.                                      Amendment.

 

Section 7.13(f) of the Credit Agreement is hereby amended and restated to
provide in its entirety as follows:

 

“(f)                              Consolidated EBITDA.  Permit Consolidated
EBITDA to be less than (i) $42,445,000, at March 31, 2002, (ii) $25,509,000, at
June 30, 2002, (iii) $11,704,000, at September 30, 2002, (iv) $8,200,000, at
December 31, 2002, (v) $14,000,000 at March 31, 2003, (vi) $14,700,000 at
June 30, 2003, (viii) $14,000,000 at September 30, 2003 and (viii) $19,000,000
at December 31, 2003.

 


2.                                       CONDITIONS TO EFFECTIVENESS.


 

This Amendment shall become effective upon receipt by the Administrative Agent
of: (a)  this Amendment, duly executed by the Company and the Guarantors; (b)
executed consents from the Required Lenders authorizing the Administrative Agent
to execute this Amendment on behalf of the Lenders; and (c) an amendment fee of
$5,000 for each Lender that consents, on or before 4:00 PM on Thursday,
October 30, 2003, to the Agent’s execution and delivery of this Amendment.

 

1

--------------------------------------------------------------------------------


 


3.                                       MISCELLANEOUS.


 

Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as defined in the Credit Agreement.

 

Except as expressly amended hereby, the Credit Agreement shall remain in full
force and effect in accordance with the original terms thereof.

 

The amendments set forth above are limited specifically to the matters set forth
above and for the specific instances and purposes given and do not constitute
directly or by implication a waiver or amendment of any other provision of the
Credit Agreement or a waiver of any Default or Event of Default, whether now
existing or hereafter arising, which may occur or may have occurred.

 

The Company hereby represents and warrants that (a) after giving effect to this
Amendment, the representations and warranties made by the Company and each of
its Subsidiaries pursuant to the Credit Agreement and the other Loan Documents
to which each is a party are true and correct in all material respects as of the
date hereof with the same effect as though such representations and warranties
had been made on and as of such date, unless any such representation or warranty
is as of a specific date, in which case, as of such date, and (b) after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

 

This Amendment may be executed in one or more counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
but one Amendment. This Amendment shall become effective when duly executed
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto shall have been delivered to the Administrative Agent.

 

This Amendment shall constitute a Loan Document.

 

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

[next page is signature page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Administrative Agent, as authorized on
behalf of the Lenders, have caused this Amendment to be duly executed by their
duly authorized officers, all as of the day and year first above written.

 

 

 

VEECO INSTRUMENTS INC.

 

 

 

 

 

By:

/s/  John F. Rein, Jr.

 

 

Name:

John F. Rein, Jr.

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

FLEET NATIONAL BANK,
as Administrative Agent

 

 

 

 

 

By:

/s/ Christopher Mendelsohn

 

 

Name:

Christopher Mendelsohn

 

Title:

Senior Vice President

 

3

--------------------------------------------------------------------------------


 

The undersigned, not parties to the Credit Agreement but as Guarantors under
their respective Guaranties executed in favor of the Lenders, each hereby (a)
accept and agree to the terms of the foregoing Amendment; (b) acknowledge and
confirm that all terms and provisions contained in their respective Guaranty
are, and shall remain, in full force and effect in accordance with their
respective terms; (c) reaffirm and ratify all of the representations and
covenants contained in their respective Guaranty; and (d) represent, warrant and
confirm the non-existence of any offsets, defenses and counterclaims to its
obligations under its Guaranty. 

 

 

VEECO TUCSON INC.

VEECO METROLOGY, LLC 

(formerly WYKO CORPORATION)

By:     VEECO INSTRUMENTS INC.,
its Sole Member 

 

 

 

 

By:

/s/ John F. Rein, Jr.

 

By:

/s/ John F. Rein, Jr. 

 

 

Name:

John F. Rein, Jr.

 

Name:

John F. Rein, Jr.

 

Title:

Vice President

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

 

VEECO FT. COLLINS INC.
(formerly ION TECH, INC.)

CVC, INC.

 

 

 

 

By:

/s/ John F. Rein, Jr.

 

By:

/s/ John F. Rein, Jr. 

 

 

Name:

John F. Rein, Jr.

 

Name:

John F. Rein, Jr.

 

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

 

 

 

VEECO ROCHESTER INC.
(formerly CVC PRODUCTS, INC.)

VEECO ST. PAUL INC.
(formerly APPLIED EPI, INC.)

 

 

 

 

 

 

 

 

By:

/s/ John F. Rein, Jr.

 

By:

/s/ John F. Rein, Jr. 

 

 

Name:

John F. Rein, Jr.

 

Name:

John F. Rein, Jr.

 

Title:

Vice President

 

Title:

Vice President

 

4

--------------------------------------------------------------------------------